 



EXHIBIT 10.2

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of April, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of April 1, 2013, among the Depositor, Wells Fargo Bank, N.A., as master
servicer and securities administrator, and the Trustee (the “Pooling and
Servicing Agreement”), and United Shore Financial Services, LLC, a Michigan
limited liability company (“Shore”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between Assignor and Shore (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase Agreement, and Assignee hereby
accepts such assignment from Depositor.

 

3.          Shore hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Shore as of the date hereof that:

 

 

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Shore with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

2

 

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Shore that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Shore that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

3

 

 

7.          Shore warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Shore is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Shore has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Shore’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Shore’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Shore is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Shore or its property is subject. The execution, delivery and
performance by Shore of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Shore. This Agreement has been duly executed and
delivered by Shore and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of Shore enforceable against Shore in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Shore in connection with the execution, delivery or performance by
Shore of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Shore Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, Shore hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date with respect to each Mortgage Loan and (b) the representations and
warranties set forth in Subsection 7.02 of the Purchase Agreement as of the date
hereof, as if such representations and warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under Subsection
7.03 and Subsection 12.01 of the Purchase Agreement, including, without
limitation, the right to compel Shore to repurchase Mortgage Loans pursuant to
Section 7.03 of the Purchase Agreement, subject to the provisions of Section 10
of this Agreement.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, Shore
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Shore had entered into a separate purchase agreement for the
purchase of the Mortgage Loans in the form of the Purchase Agreement, the terms
of which are incorporated herein by reference, as amended by this Agreement.

  

Enforcement of Rights

 

10.          (a)          Controlling Holder Rights. Shore agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

5

 

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Michigan, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Maryland, Michigan, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.          

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.          All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of Shore,

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, Michigan 48009

Attention: Chief Executive Officer

 

Phone: (248) 833-0459

Facsimile: (248) 554-6049

 

with a copy to

 

General Counsel at the same address

 

6

 

 

(b)            In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-6

 

(c)            In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)            In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)            In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-6

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Shore may be merged or consolidated shall, without the requirement
for any further writing, be deemed Assignor, Depositor, Assignee or Shore,
respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Shore pursuant to
the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.           The Controlling Holder under the Pooling and Servicing Agreement
is an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Shore hereby consents to such
exercise and enforcement.

 

8

 

 

19.          It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.          Master Servicer. Shore hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Shore hereunder and
under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Shore shall make all remittances due by it to the Purchaser with respect to the
Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39227100, Sequoia Mortgage Trust 2013-6 Distribution Account

 

21.          Shore acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of
the Purchase Agreement, if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement, Shore shall pay shipping expenses for sending any
Mortgage Loan Documents to Shore or as otherwise necessary to cure such breach.

 

9

 

 

22.          Rule 17g-5 Compliance. Shore hereby agrees that it shall provide
any information with respect to the Mortgage Loans or the origination thereof
that it is reasonably requested to provide to any Rating Agency or nationally
recognized statistical rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-6” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Shore in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. Shore shall have no liability for (i) the Rule
17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Shore, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Shore or (ii) such
Rating Agency’s or NRSRO’s evaluation of Shore’s operations in general;
provided, however, that Shore shall not provide any information relating to the
Mortgage Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor         By: /s/ W.J.
Moliski   Name: W.J. Moliski   Title: Authorized Officer       SEQUOIA
RESIDENTIAL FUNDING, INC.   Depositor       By: /s/ W.J. Moliski   Name: W.J.
Moliski   Title: Authorized Officer         Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, not in its individual capacity but solely
as Trustee,   Assignee         By: /s/ Jeffrey R. Everhart   Name: Jeffrey R.
Everhart   Title: Assistant Vice President         United Shore Financial
Services, LLC       By: /s/ Mat Ishbia   Name: Mat Ishbia   Title: President

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: Vice President  

 

Signature Page – Assignment of Representations and Warranties – United Shore
Financial (SEMT 2013-6)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Name Loan Group Loan Number
Amortization Type Lien Position 1 1000383 0.002500     Shore Financial Services,
Inc.   10000007627 1 1 2 1000383 0.002500     Shore Financial Services, Inc.  
10000007329 1 1 3 1000383 0.002500     Shore Financial Services, Inc.  
10000008447 1 1 4 1000383 0.002500     Shore Financial Services, Inc.  
10000008041 1 1 5 1000383 0.002500     Shore Financial Services, Inc.  
10000008335 1 1 6 1000383 0.002500     Shore Financial Services, Inc.  
10000009628 1 1 7 1000383 0.002500     Shore Financial Services, Inc.  
10000005608 1 1 8 1000383 0.002500     Shore Financial Services, Inc.  
10000007254 1 1 9 1000383 0.002500     Shore Financial Services, Inc.  
10000006338 1 1 10 1000383 0.002500     Shore Financial Services, Inc.  
10000007253 1 1 11 1000383 0.002500     Shore Financial Services, Inc.  
10000008059 1 1 12 1000383 0.002500     Shore Financial Services, Inc.  
10000007965 1 1 13 1000383 0.002500     Shore Financial Services, Inc.  
10000007671 1 1 14 1000383 0.002500     Shore Financial Services, Inc.  
10000008117 1 1 15 1000383 0.002500     Shore Financial Services, Inc.  
10000008162 1 1 16 1000383 0.002500     Shore Financial Services, Inc.  
10000007501 1 1 17 1000383 0.002500     Shore Financial Services, Inc.  
10000008491 1 1 18 1000383 0.002500     Shore Financial Services, Inc.  
10000007888 1 1 19 1000383 0.002500     Shore Financial Services, Inc.  
10000008178 1 1 20 1000383 0.002500     Shore Financial Services, Inc.  
10000009374 1 1 21 1000383 0.002500     Shore Financial Services, Inc.  
10000008060 1 1 22 1000383 0.002500     Shore Financial Services, Inc.  
10000009641 1 1 23 1000383 0.002500     Shore Financial Services, Inc.  
10000009143 1 1 24 1000383 0.002500     Shore Financial Services, Inc.  
10000008179 1 1 25 1000383 0.002500     Shore Financial Services, Inc.  
10000009301 1 1 26 1000383 0.002500     Shore Financial Services, Inc.  
10000008607 1 1 27 1000383 0.002500     Shore Financial Services, Inc.  
10000009315 1 1 28 1000383 0.002500     Shore Financial Services, Inc.  
10000008496 1 1 29 1000383 0.002500     Shore Financial Services, Inc.  
10000008648 1 1 30 1000383 0.002500     Shore Financial Services, Inc.  
10000008556 1 1 31 1000383 0.002500     Shore Financial Services, Inc.  
10000008557 1 1 32 1000383 0.002500     Shore Financial Services, Inc.  
10000008605 1 1 33 1000383 0.002500     Shore Financial Services, Inc.  
10000009310 1 1 34 1000383 0.002500     Shore Financial Services, Inc.  
10000008862 1 1 35 1000383 0.002500     Shore Financial Services, Inc.  
10000009824 1 1 36 1000383 0.002500     Shore Financial Services, Inc.  
10000009312 1 1 37 1000383 0.002500     Shore Financial Services, Inc.  
1030009306 1 1 38 1000383 0.002500     Shore Financial Services, Inc.  
1030009255 1 1 39 1000383 0.002500     Shore Financial Services, Inc.  
10000008039 1 1 40 1000383 0.002500     Shore Financial Services, Inc.  
10000008180 1 1 41 1000383 0.002500     Shore Financial Services, Inc.  
10000009234 1 1 42 1000383 0.002500     Shore Financial Services, Inc.  
10000008604 1 1 43 1000383 0.002500     Shore Financial Services, Inc.  
10000009634 1 1 44 1000383 0.002500     Shore Financial Services, Inc.  
10000008121 1 1





 



  10 11 12 13 14 15 16 17 18 19   HELOC Indicator Loan Purpose Cash Out Amount
Total Origination and Discount Points Covered/High Cost Loan Indicator
Relocation Loan Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) 1 0 9           1 0 0 2 0 9           1 0 0 3 0 9           1 4 0 4 0
9           1 0 0 5 0 9           1 0 0 6 0 9           2 4 0 7 0 3           2
4 0 8 0 9           2 4 0 9 0 3           2 0 0 10 0 3           2 0 0 11 0 9  
        2 0 0 12 0 9           2 4 0 13 0 9           2 0 0 14 0 9           2 4
0 15 0 7           2 4 0 16 0 9           2 0 0 17 0 9           2 4 0 18 0 7  
        2 4 0 19 0 9           2 4 0 20 0 9           2 0 0 21 0 9           2 4
0 22 0 9           2 4 0 23 0 9           2 4 0 24 0 9           2 0 0 25 0 9  
        2 0 0 26 0 9           2 4 0 27 0 9           2 4 0 28 0 9           2 0
0 29 0 9           2 4 0 30 0 7           2 4 0 31 0 6           2 4 0 32 0 7  
        2 0 0 33 0 7           2 4 0 34 0 9           2 4 0 35 0 9           2 4
0 36 0 9           2 0 0 37 0 9           5 4 0 38 0 9           5 4 0 39 0 7  
        5 0 0 40 0 9           5 4 0 41 0 9           5 4 0 42 0 9           5 4
0 43 0 7           1 0 0 44 0 9           2 0 0



  



  20 21 22 23 24 25 26 27 28 29 30   Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1       0.00   20130219 505725.00 0.036250 360 360 20130401 2       0.00
  20130219 488800.00 0.036250 360 360 20130401 3       0.00   20130228 636268.00
0.038750 360 360 20130401 4       0.00   20130223 624000.00 0.038750 360 360
20130401 5       0.00   20130228 771328.00 0.042500 360 360 20130401 6      
150000.00   20130301 999000.00 0.036250 360 360 20130401 7       0.00   20130208
601000.00 0.038750 360 360 20130401 8       0.00   20130220 596000.00 0.040000
360 360 20130401 9       0.00   20130118 648000.00 0.038750 360 360 20130301 10
      0.00   20130301 755000.00 0.037500 360 360 20130501 11       0.00  
20130225 683000.00 0.035000 360 360 20130401 12       0.00   20130206 644000.00
0.036250 360 360 20130401 13       0.00   20130214 936000.00 0.038750 360 360
20130401 14       0.00   20130130 662000.00 0.038750 360 360 20130401 15      
0.00   20130308 780000.00 0.038750 360 360 20130501 16       130000.00  
20130307 558250.00 0.040000 360 360 20130501 17       0.00   20130213 1000000.00
0.038750 360 360 20130401 18       0.00   20130221 476250.00 0.040000 360 360
20130401 19       0.00   20130227 513700.00 0.033750 360 360 20130401 20      
0.00   20130301 896000.00 0.038750 360 360 20130501 21       0.00   20130221
538100.00 0.036250 360 360 20130401 22       171865.00   20130306 842000.00
0.037500 360 360 20130501 23       0.00   20130301 895000.00 0.038750 360 360
20130501 24       0.00   20130222 1432000.00 0.036250 360 360 20130401 25      
0.00   20130308 990000.00 0.037500 360 360 20130501 26       0.00   20130221
590000.00 0.040000 360 360 20130401 27       0.00   20130307 553000.00 0.040000
360 360 20130501 28       80000.00   20130227 458000.00 0.040000 360 360
20130401 29       192500.00   20130226 532000.00 0.038750 360 360 20130401 30  
    0.00   20130228 600000.00 0.040000 360 360 20130401 31       0.00   20130225
560000.00 0.041250 360 360 20130401 32       0.00   20130306 565000.00 0.038750
360 360 20130501 33       0.00   20130313 540000.00 0.035000 360 360 20130501 34
      0.00   20130225 563000.00 0.040000 360 360 20130401 35       0.00  
20130304 1435000.00 0.037500 360 360 20130501 36       0.00   20130305 757000.00
0.038750 360 360 20130501 37       0.00   20130122 807000.00 0.040000 360 360
20130301 38       0.00   20130110 639000.00 0.038750 360 360 20130301 39      
0.00   20130212 1215000.00 0.038750 360 360 20130401 40       0.00   20130214
880000.00 0.038750 360 360 20130401 41       0.00   20130308 705000.00 0.041250
360 360 20130501 42       0.00   20130215 713000.00 0.036250 360 360 20130401 43
      0.00   20130301 680000.00 0.041250 360 360 20130501 44       0.00  
20130226 1456000.00 0.036250 360 360 20130401



  



  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   504946.34 0.036250 2306.37 20130401 0 0 2 1 0 0  
488047.40 0.036250 2229.18 20130401 0 0 3 1 0 0   635330.65 0.038750 2991.97
20130401 0 0 4 1 0 0   623080.72 0.038750 2934.28 20130401 0 0 5 1 0 0  
770265.31 0.042500 3794.47 20130401 0 0 6 1 0 0   997461.85 0.036250 4555.95
20130401 0 0 7 1 0 0   600114.60 0.038750 2826.12 20130401 0 0 8 1 0 0  
595141.27 0.040000 2845.40 20130401 0 0 9 1 0 0   646087.64 0.038750 3047.14
20130401 0 0 10 1 0 0   755000.00 0.037500 3496.52 20130401 0 0 11 1 0 0  
681925.10 0.035000 3066.98 20130401 0 0 12 1 0 0   643008.44 0.036250 2936.97
20130401 0 0 13 1 0 0   934621.08 0.038750 4401.42 20130401 0 0 14 1 0 0  
661024.74 0.038750 3112.97 20130401 0 0 15 1 0 0   780000.00 0.038750 3667.85
20130401 0 0 16 1 0 0   558250.00 0.040000 2665.17 20130401 0 0 17 1 0 0  
998526.79 0.038750 4702.37 20130401 0 0 18 1 0 0   475563.80 0.040000 2273.69
20130401 0 0 19 1 0 0   512873.73 0.033750 2271.05 20130401 0 0 20 1 0 0  
896000.00 0.038750 4213.32 20130401 0 0 21 1 0 0   537271.49 0.036250 2454.01
20130401 0 0 22 1 0 0   842000.00 0.037500 3899.43 20130401 0 0 23 1 0 0  
895000.00 0.038750 4208.62 20130401 0 0 24 1 0 0   1429795.17 0.036250 6530.65
20130401 0 0 25 1 0 0   990000.00 0.037500 4584.84 20130401 0 0 26 1 0 0  
589149.91 0.040000 2816.75 20130401 0 0 27 1 0 0   553000.00 0.040000 2640.11
20130401 0 0 28 1 0 0   457340.10 0.040000 2186.56 20130401 0 0 29 1 0 0  
531216.25 0.038750 2501.66 20130401 0 0 30 1 0 0   599135.50 0.040000 2864.49
20130401 0 0 31 1 0 0   559210.96 0.041250 2714.04 20130401 0 0 32 1 0 0  
565000.00 0.038750 2656.84 20130401 0 0 33 1 0 0   540000.00 0.035000 2424.84
20130401 0 0 34 1 0 0   562188.82 0.040000 2687.85 20130401 0 0 35 1 0 0  
1435000.00 0.037500 6645.71 20130401 0 0 36 1 0 0   757000.00 0.038750 3559.69
20130401 0 0 37 1 0 0   804670.62 0.040000 3852.74 20130401 0 0 38 1 0 0  
636114.20 0.038750 3004.81 20130401 0 0 39 1 0 0   1213210.06 0.038750 5713.38
20130401 0 0 40 1 0 0   878703.58 0.038750 4138.09 20130401 0 0 41 1 0 0  
705000.00 0.041250 3416.78 20130401 0 0 42 1 0 0   711902.20 0.036250 3251.65
20130401 0 0 43 1 0 0   680000.00 0.041250 3295.62 20130401 0 0 44 1 0 0  
1453758.22 0.036250 6640.11 20130401 0 0



  



  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                    



  



  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                    



 



  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   273 2               0   220 3
              0   233 4               0   281 5               0   466 6        
      0   356 7               0   207 8               0   411 9               0
  169 10               0   499 11               0   203 12               0   206
13               0   241 14               0   121 15               0   271 16  
            0   371 17               0   147 18               0   288 19        
      0   6 20               0   89 21               0   348 22               0
  300 23               0   77 24               0   97 25               0   115
26               0   183 27               0   262 28               0   244 29  
            0   100 30               0   291 31               0   303 32        
      0   396 33               0   167 34               0   476 35              
0   402 36               0   524 37               0   154 38               0  
23 39               0   547 40               0   334 41               0   359 42
              0   518 43               0   111 44               0   130



 



  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   12.75   8 1     2 1   0   4 13 12 1     3 1   0   0
19.75 7 1     4 2   0   33   4 1     5 3   0   6 17.25 4 1     6 3   0   5.25  
1 1     7 2   1   2   12 1     8 1   0   3 3 6 1     9 1   1   13 5 8 1     10 1
  0   21 27 5 1     11 1   0   10   16 1     12 2   1   18   11 1     13 2   0  
3 13.25 4 1     14 1   0   11.5   1.75 1     15 3   0   10 13.5 0 1     16 2   0
  24 4 24 1     17 1   1   10 10 0.75 1     18 2   0   4   0 1     19 1   0  
16.25   8.5 1     20 2   0   3 1.25 7 1     21 1   0   12   5 1     22 1   1  
28 12 9 1     23 1   0   1.25   0.5 1     24 2   1   23   1 1     25 1   0   4
19 10 1     26 2   0   4 0.5 12 1     27 1   0   3   2 1     28 1   1   16   7 1
    29 2   0   7.5 7 7 1     30 2   0   1   0 1     31 2   0   11   0 1     32 1
  0   6 3.25 0 1     33 2   1   3 9 0 1     34 2   0   0.75   2.5 1     35 2   0
  0   7 1     36 2   0   8.5 16.25 10 1     37 1   0   1 0.25 2 1     38 2   0  
0.1 17 18 1     39 1   1   8   0 1     40 2   0   5.5   5.5 1     41 1   0  
20.5   2.5 1     42 1   1   8 5 3 1     43 1   1   35 0 0 1     44 1   1   23  
1 1    



 



  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           736         2           779         3           793
        4           753         5           760         6           700        
7           773         8           755         9           793         10      
    728         11           806         12           804         13          
786         14           778         15           762         16           803  
      17           762         18           767         19           780        
20           771         21           786         22           741         23  
        788         24           762         25           774         26        
  722         27           773         28           739         29           751
        30           800         31           786         32           765      
  33           770         34           789         35           771         36
          802         37           782         38           770         39      
    748         40           792         41           795         42          
754         43           798         44           776        



 



  91 92 93 94 95 96 97 98 99   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1               000000000000   2            
  000000000000   3               000000000000   4               000000000000   5
              000000000000   6               000000000000   7              
000000000000   8               000000000000   9               000000000000   10
              000000000000   11               000000000000   12              
000000000000   13               000000000000   14               000000000000  
15               000000000000   16               000000000000   17              
000000000000   18               000000000000   19               000000000000  
20               000000000000   21               000000000000   22              
000000000000   23               000000000000   24               000000000000  
25               000000000000   26               000000000000   27              
000000000000   28               000000000000   29               000000000000  
30               000000000000   31               000000000000   32              
000000000000   33               000000000000   34               000000000000  
35               000000000000   36               000000000000   37              
000000000000   38               000000000000   39               000000000000  
40               000000000000   41               000000000000   42              
000000000000   43               000000000000   44               000000000000  



 



  100 101 102 103 104 105 106 107 108 109   Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification 1   15833.32   0.00   15833.32 15833.32 1 5   2   3422.72
5144.74 2369.00 0.00 8567.46 10936.46 1 5   3   0.00 14405.73 0.00 0.00 14405.73
14405.73 1 5   4   10473.00 0.00 28000.00 0.00 10473.00 38473.00 1 5   5  
16760.14 6025.07 0.00 0.00 22785.21 22785.21 1 5   6   49781.67 0.00 0.00 0.00
49781.67 49781.67 1 5   7   48229.42 0.00 0.00 0.00 48229.42 48229.42 1 5   8  
1378.87 2799.33 15047.04 0.00 4178.20 19225.24 1 5   9   0.00 5281.00 9173.76
0.00 5281.00 14454.76 1 5   10   0.00 6459.69 6000.00 0.00 6459.69 12459.69 1 5
  11   12468.23 0.00 0.00 0.00 12468.23 12468.23 1 5   12   27517.45   0.00  
27517.45 27517.45 1 5   13   14942.00 2558.00 0.00 0.00 17500.00 17500.00 1 5  
14   15000.00   0.00   15000.00 15000.00 1 5   15   11335.30 7000.00 0.00
11345.99 18335.30 29681.29 1 5   16   13246.94 14951.76 0.00 0.00 28198.70
28198.70 1 5   17   29312.83 10428.71 0.00 0.00 39741.54 39741.54 1 5   18  
12500.00 0.00 0.00 0.00 12500.00 12500.00 1 5   19   11250.01   0.00   11250.01
11250.01 1 5   20   22525.01 10625.02 0.00 0.00 33150.03 33150.03 1 5   21  
14900.17   0.00   14900.17 14900.17 1 5   22   15589.96 9251.72 0.00 0.00
24841.68 24841.68 1 5   23   15724.95 0.00 0.00 0.00 15724.95 15724.95 1 5   24
  153782.81   0.00   153782.81 153782.81 1 5   25   19936.08 14975.00 0.00 0.00
34911.08 34911.08 1 5   26   12719.58 15833.33 0.00 0.00 28552.91 28552.91 1 5  
27   14947.92 0.00 3966.42 0.00 14947.92 18914.34 1 5   28   13665.12 0.00 0.00
0.00 13665.12 13665.12 1 5   29   17411.42 8008.90 0.00 0.00 25420.32 25420.32 1
5   30   1971.66   22897.87   1971.66 24869.53 1 5   31   33333.33   0.00  
33333.33 33333.33 1 5   32   0.00 15983.00 0.00 0.00 15983.00 15983.00 1 5   33
  9738.83 8333.34 0.00 0.00 18072.17 18072.17 1 5   34   13333.33   0.00  
13333.33 13333.33 1 5   35   92983.25   0.00   92983.25 92983.25 1 5   36  
12088.33 7221.79 0.00 0.00 19310.12 19310.12 1 5   37   12083.33 8333.33 0.00
0.00 20416.66 20416.66 1 5   38   0.00 10290.45 27.46 0.00 10290.45 10317.91 1 5
  39   36656.67   0.00   36656.67 36656.67 1 5   40   24248.75 0.00 0.00 0.00
24248.75 24248.75 1 5   41   9476.58   1275.99   9476.58 10752.57 1 5   42  
13102.27 2136.65 0.00 0.00 15238.92 15238.92 1 5   43   23333.33 0.00 0.00 0.00
23333.33 23333.33 1 5   44   136985.00   0.00   136985.00 136985.00 1 5  



 



  110 111 112 113 114 115 116 117 118 119   Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1 3   4   283062.24 5048.75 0.318869       2 3   4   197752.38 4879.64
0.446181       3 3   4   148601.01 4684.87 0.325209       4 3   4   115455.78
6342.00 0.164843       5 3   4   170987.71 7404.26 0.324959       6 3   4  
94446.23 12449.60 0.250084       7 3   4   49530.72 6506.63 0.134910       8 3  
4   400624.97 5773.19 0.300292       9 3   4   233736.60 5641.98 0.390320      
10 3   4   150900.16 5289.29 0.424512       11 3   4   107803.33 5089.61
0.408206       12 3   4   167450.58 8070.70 0.293294       13 3   4   570494.20
6166.84 0.352391       14 3   4   61110.08 4633.36 0.308891       15 3   4  
320306.41 10412.67 0.350816     100.000000 16 3   4   69254.63 5567.27 0.197430
      17 3   4   68806.95 7776.23 0.195670       18 3   4   76138.31 3898.10
0.311848     100.000000 19 3   4   53982.32 3989.28 0.354602       20 3   4  
244394.73 6474.10 0.195297       21 3   4   112011.57 3249.98 0.218117       22
3   4   142879.04 10796.07 0.434595       23 3   4   228952.33 5937.32 0.377573
      24 3   4   519739.16 15485.01 0.100694       25 3   4   184271.85 7132.16
0.204295       26 3   4   292954.84 9224.79 0.323077       27 3   4   52762.74
3976.61 0.210243       28 3   4   117624.17 4095.14 0.299678       29 3   4  
284673.05 8224.39 0.323536       30 3   4   787760.22 8258.10 0.332057    
100.000000 31 3   4   76229.08 7076.70 0.212301     100.000000 32 3   4  
116506.07 3582.53 0.224146     100.000000 33 3   4   110188.95 7782.51 0.430635
    100.000000 34 3   4   50302.18 5258.84 0.394413       35 3   4   206536.47
15487.10 0.166558       36 3   4   323250.31 4962.70 0.257000       37 3   4  
141437.54 5291.02 0.259152       38 3   4   119786.20 4819.70 0.467120       39
3   4   1204931.63 8942.65 0.243957     100.000000 40 3   4   296640.41 7621.84
0.314319       41 3   4   60523.44 4614.98 0.429198       42 3   4   211762.98
5986.75 0.392859       43 3   4   327538.71 6223.49 0.266721     100.000000 44 3
  4   404836.15 13611.38 0.099364      



 



  120 121 122 123 124 125 126 127 128 129   City State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name 1 CLARENDON HILLS IL 60514 1 1   1050000.00 3 20130104   2 BAY
VILLAGE OH 44140 1 1   960000.00 3 20130103   3 WAXHAW NC 28173 7 1   805000.00
3 20130123   4 GROSSE POINTE FARMS MI 48236 1 1   780000.00 3 20130128   5
PETALUMA CA 94952 1 1   1160000.00 3 20130205   6 PARK CITY UT 84098 1 1  
1450000.00 3 20130205   7 NEW MEADOWS ID 83654 7 1   972000.00 3 20121025   8
CANYON LAKE CA 92587 7 1   745000.00 3 20121215   9 REISTERSTOWN MD 21136 7 1  
1160000.00 3 20121215   10 ARCADIA CA 91006 1 1   1500000.00 3 20121218   11
STUART FL 34996 1 1   1300000.00 98 20130114   12 PLANTATION FL 33324 7 1  
1100000.00 3 20121211   13 CALABASAS CA 91302 1 1   2100000.00 3 20130114   14
WEST PORT CT 06880 1 1   1500000.00 3 20130111   15 HINSDALE IL 60521 1 1
975000.00 975000.00 3 20130112   16 DAVIS CA 95618 1 1   995000.00 3 20130109  
17 ALTAMONTE SPRINGS FL 32714 7 1   1500000.00 3 20130112   18 PARKER CO 80134 7
1 635000.00 660000.00 3 20130124   19 CHAPEL HILL NC 27516 7 1   708000.00 3
20130122   20 MOUNTAIN VIEW CA 94040 1 1   1550000.00 3 20130206   21 HINSDALE
IL 60521 1 1   780000.00 3 20130201   22 HUNTINGTON BEACH CA 92648 7 1  
1550000.00 3 20130131   23 DARIEN CT 06820 1 1   1107500.00 3 20130125   24 LOS
ANGELES CA 90004 1 1   2700000.00 3 20130123   25 BURLINGAME CA 94010 1 1  
2200000.00 3 20130206   26 HERNDON VA 20171 7 1   945000.00 3 20130208   27
SHREWSBURY MA 01545 1 1   725000.00 3 20130218   28 GLENVIEW IL 60025 1 1  
740000.00 3 20130129   29 SEATTLE WA 98109 1 1   1020000.00 3 20130208   30
NICHOLASVILLE KY 40356 7 1 805000.00 805000.00 3 20130207   31 BRENTWOOD TN
37027 7 1 700000.00 700000.00 3 20130201   32 BOULDER CO 80302 1 1 965000.00
965000.00 3 20130213   33 COLUMBIA MD 21044 7 1 675000.00 680000.00 3 20130206  
34 LAKE FOREST IL 60045 1 1   720000.00 3 20130202   35 LOS ANGELES CA 90274 7 1
  1944000.00 3 20130212   36 PHOENIX AZ 85048 7 1   1200000.00 3 20130215   37
Great Falls VA 22066 7 1   1300000.00 3 20121103   38 NEWTON CENTER MA 02459 1 1
  1200000.00 3 20121113   39 SOUTHLAKE TX 76092 7 1 1620000.00 1685000.00 3
20130123   40 OMAHA NE 68124 1 1   1100000.00 3 20130125   41 SAN DIEGO CA 92131
7 1   940000.00 3 20130212   42 LAGUNA BEACH CA 92651 1 1   1200000.00 3
20130201   43 BLOOMFIELD HILLS MI 48302 1 1 850000.00 925000.00 3 20130219   44
LOS ANGELES CA 90027 1 1   3000000.00 3 20130122  



 



  130 131 132 133 134 135 136 137 138 139   Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name 1             0.481600 0.481600 0 0 2             0.509100 0.509100
0 0 3             0.790300 0.790300 0 0 4             0.800000 0.800000 0 0 5  
          0.664900 0.664900 0 0 6             0.792400 0.688900 0 0 7          
  0.618300 0.618300 0 0 8             0.800000 0.800000 0 0 9            
0.558600 0.558600 0 0 10             0.503300 0.503300 0 0 11            
0.525300 0.525300 0 0 12             0.585400 0.585400 0 0 13            
0.445700 0.445700 0 0 14             0.441300 0.441300 0 0 15            
0.800000 0.800000 0 0 16             0.691700 0.561000 0 0 17            
0.666600 0.666600 0 0 18             0.750000 0.750000 0 0 19            
0.725500 0.725500 0 0 20             0.578000 0.578000 0 0 21            
0.689800 0.689800 0 0 22             0.654100 0.543200 0 0 23            
0.808100 0.808100 0 0 24             0.530300 0.530300 0 0 25            
0.450000 0.450000 0 0 26             0.624300 0.624300 0 0 27            
0.762700 0.762700 0 0 28             0.727000 0.618900 0 0 29            
0.710200 0.521500 0 0 30             0.745300 0.745300 0 0 31            
0.800000 0.800000 0 0 32             0.585400 0.585400 0 0 33            
0.800000 0.800000 0 0 34             0.781900 0.781900 0 0 35            
0.738100 0.738100 0 0 36             0.630800 0.630800 0 0 37            
0.620700 0.620700 0 0 38             0.532500 0.532500 0 0 39            
0.750000 0.750000 0 0 40             0.800000 0.800000 0 0 41            
0.750000 0.750000 0 0 42             0.594100 0.594100 0 0 43            
0.800000 0.800000 0 0 44             0.485300 0.485300 0 0



 



  140 141 142 143 144 145 146 147 148 149   Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1 0                   2 0                   3 0                   4 0    
              5 0                   6 0                   7 0                  
8 0                   9 0                   10 0                   11 0        
          12 0                   13 0                   14 0                  
15 0                   16 0                   17 0                   18 0      
            19 0                   20 0                   21 0                  
22 0                   23 0                   24 0                   25 0      
            26 0                   27 0                   28 0                  
29 0                   30 0                   31 0                   32 0      
            33 0                   34 0                   35 0                  
36 0                   37 0                   38 0                   39 0      
            40 0                   41 0                   42 0                  
43 0                   44 0                  



 



  150 151 152 153 154 155 156 157 158 159 160 161   Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                     21   2                     44 44 3    
                0 19.75 4                     33   5                     22
17.25 6                     11   7                     2   8                    
27 3 9                     13 5 10                     21 27 11                
    18   12                     18   13                     19   14            
        18   15                     15 15 16                     24 4 17        
            10 10 18                     16   19                     19   20    
                4.5 5 21                     12   22                     32 12
23                     16   24                     30   25                    
28 22 26                     18 22 27                     11   28              
      41   29                     16 7 30                     16   31          
          11   32                     12 20 33                     8 9 34      
              12   35                     0   36                     20 20 37  
                  19 12 38                     32 17 39                     28  
40                     25   41                     21   42                     8
5 43                     35 0 44                     30  



 



  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 20430301
15833.32 0 0 0 0 0 Full Two Years Two Months 2 0 20430301 3422.72 0 0 5144.74 0
0 Full Two Years Two Months 3 0 20430301 0 0 0 14405.73 0 0 Full Two Years Two
Months 4 0 20430301 10473 28000 0 0 0 0 Full Two Years Two Months 5 0 20430301
16760.14 0 0 6025.07 0 0 Full Two Years Two Months 6 150000 20430301 49781.67 0
0 0 0 0 Full Two Years Two Months 7 0 20430301 48229.42 0 0 0 0 0 Full Two Years
Two Months 8 0 20430301 1378.87 0 15047.04 2799.33 0 0 Full Two Years Two Months
9 0 20430201 0 0 0 5281     Full Two Years Two Months 10 0 20430401 0 0 0
6459.69 0 0 Full Two Years Two Months 11 0 20430301 12468.23 0 0 0 0 0 Full Two
Years Two Months 12 0 20430301 27517.45 0 0 0 0 0 Full Two Years Two Months 13 0
20430301 14942 0 0 2558 0 0 Full Two Years Two Months 14 0 20430301 15000 0 0 0
0 0 Full Two Years Two Months 15 0 20430401 11335.3 0 0 7000 11345.99 0 Full Two
Years Two Months 16 130000 20430401 13246.94 0 0 14951.76 0 0 Full Two Years Two
Months 17 0 20430301 29312.83 0 0 10428.71 0 0 Full Two Years Two Months 18 0
20430301 12500 0 0 0 0 0 Full Two Years Two Months 19 0 20430301 11250.01 0 0 0
0 0 Full Two Years Two Months 20 0 20430401 22525.01 0 0 10625.02 0 0 Full Two
Years Two Months 21 0 20430301 14900.17 0 0 0 0 0 Full Two Years Two Months 22
171865 20430401 15589.96 0 0 9251.72 0 0 Full Two Years Two Months 23 0 20430401
15724.95 0 0 0 0 0 Full Two Years Two Months 24 0 20430301 153782.81 0 0 0 0 0
Full Two Years Two Months 25 0 20430401 19936.08 0 0 14975 0 0 Full Two Years
Two Months 26 0 20430301 12719.58 0 0 15833.33 0 0 Full Two Years Two Months 27
0 20430401 14947.92 3966.42 0 0 0 0 Full Two Years Two Months 28 78637 20430301
13665.12 0 0 0 0 0 Full Two Years Two Months 29 183399 20430301 17411.42 0 0
8008.9 0 0 Full Two Years Two Months 30 0 20430301 1971.66 0 22897.87 0 0 0 Full
Two Years Two Months 31 0 20430301 33333.33 0 0 0 0 0 Full Two Years Two Months
32 0 20430401 0 0 0 15983 0 0 Full Two Years Two Months 33 0 20430401 9738.83 0
0 8333.34 0 0 Full Two Years Two Months 34 0 20430301 13333.33 0 0 0 0 0 Full
Two Years Two Months 35 0 20430401 92983.25 0 0 0 0 0 Full Two Years Two Months
36 0 20430401 12088.33 0 0 7221.79 0 0 Full Two Years Two Months 37 0 20430201
12083.33 0 0 8333.33 0 0 Full Two Years Two Months 38 0 20430201 0 0 0 10290.45
    Full Two Years Two Months 39 0 20430301 36656.67 0 0 0 0 0 Full Two Years
Two Months 40 0 20430301 24248.75 0 0 0 0 0 Full Two Years Two Months 41 0
20430401 9476.58 1275.99 0 0 0 0 Full Two Years Two Months 42 0 20430301
13102.27 0 0 2136.65 0 0 Full Two Years Two Months 43 0 20430401 23333.33 0 0 0
0 0 Full Two Years Two Months 44 0 20430301 136985 0 0 0 0 0 Full Two Years Two
Months



 



 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.8 to the Report on Form 8-K filed by the issuing entity on
April 29, 2013.

 

 

 

